DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 1, 2022 has been entered.

 Response to Amendment
The amendment filed on February 1, 2022 has been entered.
The amendment of claims 1, 3, 16, 21, 30, and 37, cancellation of claims 4, 6, 8-12, 14-15, 20, 22-29, 32-36, and 41-44 and addition of claims 27-51 have been acknowledged.
In view of the amendment, the 35 U.S.C. 102(a)(1) and 103 rejections have been withdrawn. The claim interpretation under 35 U.S.C. 112(f) has been withdrawn.

Response to Arguments
Applicant’s arguments filed on February 1, 2022, with respect to the prior art rejections, have been fully considered and are persuasive. The 35 U.S.C. 102(a)(1) and 103 rejections have been withdrawn. 

Applicant’s arguments filed on February 1, 2022, with respect to the 35 U.S.C. 112(b) rejections, have been fully considered and are persuasive. The previous 35 U.S.C. 112(b) rejections have been withdrawn. However, newly added claims introduce additional indefinite claim language and therefore new rejections under 35 U.S.C. 112(b) have been added.

Claim Rejections - 35 USC § 112
Claims 13, 16-18, 21, and 47-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13, 16, 17, 21, and 47-49 recite the limitation “bone.” The limitation renders the claims indefinite because it is not clear whether this bone corresponds to the earlier recited “bone” in claims 1, 30, and 37, or new/different bone. For the purpose of further examination, all of the limitations reciting “bone” in the dependent claims have been interpreted as corresponding to the same bone recited in the independent claims.
Claim 18 depends from claim 16 and therefore inherit all of the deficiencies of claim 16 discussed above.
Claims 47-49 recite the limitation “too little.” The phrase “too little” is a relative and/or subjective term which renders the claim indefinite. The phrase “too little” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970). Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)); see also Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1373, 112 USPQ2d 1188 (Fed. Cir. 2014). For the purpose of further examination, claims 47-49 have been interpreted as “wherein the abnormality is bone disease, bone fragility due to reduced bone density, or bone fragility due to bone brittleness.”
Claim 50 recites the limitation “[a] method as claimed in claim 30.” The limitation renders the claim indefinite because it is not clear whether this method corresponds to the earlier recited method in claim 30 or a new/different method. For the purpose of further examination, claim 50 has been interpreted as “The method as claimed in claim 30.”
Claim 50 further recites the limitation “abnormality.” The limitation renders the claim indefinite because it is not clear whether this abnormality corresponds to the earlier recited abnormality in claim 30, or a new/different abnormality. For the purpose of further examination, the limitation has been interpreted as “the abnormality.”
Claim 51 depends from claim 50 and therefore inherit all of the deficiencies of claim 50 discussed above.

Allowable Subject Matter
Claims 1-3, 5, 7, 19, 30-31, 37-40, 45, and 46 are allowed.

Claim 13, 16-18, 21, and 47-51 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record teaches that it was known at the time the application was filed to detect and segment abnormal data in an image by normalizing a distance measure, e.g., distance to the nearest neighbor. The prior art further teaches thresholding the distance scores obtained for the input data set using an appropriate threshold, and identifying and segmenting the anomalous data in the data set with a high distance score.
However, the prior art, alone or in combination, does not appear to teach or suggest that the definition of normality and abnormality for a disease, fracture-vulnerability of bone, or obesity is modified based on a preset performance criterion, wherein the performance is quantified using a preset performance threshold.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753. The examiner can normally be reached M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Soo Shin/Primary Examiner, Art Unit 2667